TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-01-00284-CV



                                Wilson B. Hudson, Appellant

                                               v.

                               Digicon Corporation, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
     NO. 99-02207A, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING



              Appellant Wilson B. Hudson and appellee Digicon Corporation have filed a joint

motion to dismiss the appeal. We grant the motion and dismiss the appeal. Tex. R. App. P.

42.1(a)(2).




                                             Mack Kidd, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed on Joint Motion

Filed: February 28, 2002

Do Not Publish